DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  the application filed 5/13/2020 as a reissue of US Pat 10,129,742 to Wang et al.

Claims 1-24 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 5/13/2020 adding new claims 25-36. By way of subsequent Amendments, claims 25, 27-31, and 33-44 are pending.

This action is Final.




Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,129,742 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33-36, 38, and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 
Claim 31 recites a controller which may identify if a third message from a UE contains a second count value associated with a RB and perform further action if so. Looking to the disclosure, it is noted that no structural element corresponding to a controller exists in the instant patent specification; a controller is recited in claim 13 as originally filed, and thus is part of the original disclosure, however no structure is recited in the patent background as to a specific step of identifying the presence or absence of a count value or performing further action in case the determination is positive. Claims 33-36 and 38 are rejected based on dependence on claim 31.
Claim 42 recites a controller which may receive a first message, transmit a second message, and receive a third message if the second message contains a second count value associated with a RB. Looking to the disclosure, it is noted that no structural element corresponding to a controller exists in the instant patent specification; a controller is recited in claim 13 as originally filed, and thus is part of the original disclosure, but such is towards a base station, not a UE, and thus is not original disclosure as to a UE.  Claims 43 and 44 are rejected based on a dependence on claim 42.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites a base station apparatus, wherein a first message is received periodically or based on a configured condition. However, this function is not tied to any specific apparatus of the claim.
Claim 42 further recites “wherein the first count value associated with the radio bearer is transmitted from a second base station to the first base station”. However, claim 42 is an apparatus claim, specifically towards a UE, not base stations. While Patent Owner may claim functional limitations in an apparatus claim, this limitation is not tied to any structure of the claimed UE, and thus it is unclear where infringement occurs. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See also MPEP 2173.05(p). Claims 43 and 44 are rejected based on a dependence on claim 42.
Further as to claim 43, claim 43 recites a UE apparatus, wherein a request message is transmitted between base stations. However, claim 43 is an apparatus claim, specifically towards a UE. While Patent Owner may claim functional limitations in an apparatus claim, this limitation is not tied to any structure of the claimed UE, and thus it is unclear where infringement occurs. See also MPEP 2173.05(p) cited above.


Claim Rejections - 35 USC § 251
Claims 31, 33-36, 38, and 42-44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112, first paragraph.

Claims 25, 27-30, 31, 37, and 38-41 and 33-44 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application. Here the claims do not comply with the requirement of 35 U.S.C. 251(a) that reissue claims must be for the same invention as that originally disclosed.
In his application, Patent Owner added new independent claims 25 and 31 which now describe a method and system for receiving a count value from another base station, forwarding the value to a UE, and receiving a response that may or may not have another count value therein. Patent Owner further adds claims 39 and 42 which now describes a method and system for receiving a message with some of a count value from a base station, responding with a message, and if the response includes a second count message, receiving another message. Thus claims, 25, 31, 39, and 42 are broader than the issued claims, which required that the UE message comprise a second count value.
Further, it is noted that claims 25 and 39 are method claims wherein the last limitation regarding receiving another message are contingent limitations, and such contingent limitations do no need to occur within the scope of the claim. Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) 
Thus new claims 25, 31, 39, and 42 now deliberately encompass other embodiments where the UE provides a response without a count value therein, as well as those originally claimed. Claims 25 and 39 further do not technically require any third message be sent/received.
It is further noted that Patent Owner asserted that his new claims encompass previously-overlooked embodiments. 5/13/2020 Declaration at 2.
Although broadening reissues are permissible within the first two years after a patent issues, under 35 USC 251, in order to broaden the claims, the original patent must clearly and unequivocally disclose the newly claimed invention as a separate invention. 
The "original patent" requirement of 35 U.S.C. 251 must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an "intent," even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.

953 F.2d at 618-19, 21 USPQ2d at 1275.
Antares Pharma, Inc. v. Medac Pharma, Inc., Case No. 14-1648 (Fed. Cir. November 17, 2014). See also Forum US, Inc. v. Flow Valve, LLC, Case No. 18-1765 (Fed. Cir. June 17, 2019).
Looking to the disclosure, it is noted that the provisioning of a message without a count value from the UE to the BS is not described in a manner that would rise to the level of an embodiment; rather, it is merely recited as an alternative step, whereas the originally claimed system and method of providing a count value back from the UE is described in more detail. ‘742 Patent at col. 7 ll. 18-58. Thus while a specific embodiment is both asserted by Patent Owner and required by 35 USC 251, none is described in the Patent background in a manner that comports with 35 USC 251 as detailed in Amos and Antares Pharma cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27-31, 33-36, 39, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0258591 to Terry et al. in view of US Pat 8,208,498 to Kitazoe et al., both of record.
As to claim 25, Terry teaches
A method performed by a first base station, the method comprising:
	Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	Terry discloses the system includes a UE 410 in communication with the eNB. Id. at FIG 4 and [0003], [0013].
…
transmitting, to the UE, a second message including some of [a] first count value […];
	Terry discloses transmitting to the UE a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
receiving, from the UE, a third message as a response to the second message;
identifying whether the third message includes a second count value associated with the radio bearer, wherein the second count value is different from the first count value;
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id. Terry discloses that the message may or may not have the second count value, depending. Id. Thus the eNB determining if the count value is in the message as to further processing is implicit in the reference, as one of ordinary skill in the art would reasonably be expected to infer such from the eNB receiving a message including either a count value or no count value and acting accordingly.
and transmitting, to the UE, a fourth message for releasing a radio connection associated with the UE in case that the third message includes the second count value associated with the radio bearer.
	As to the response to the determination, as claim 25 is a method claim, such contingent limitations do no need to be met by the reference to teach the claim. Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) (precedential). See also MPEP 2111.04.
	That being said, Terry discloses performing further action based on the second count value being received. Terry at [0005] and [0042-0043]. This action may include the eNB releasing a radio connection associated with the UE when it responds with a second count value that is different from the first count the eNB has. Id. at [0041]-[0042]. This would inherently occur via messaging1. 

	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry. Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard counter check procedure which was in effect at the time of the invention in LTE systems, and Kitazoe discloses the advantage of providing a current count to another base station to keep UE communications synchronized through handover. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 27, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 28, 
determining whether the first count value associated with the radio bearer reaches a predefined threshold.
Kitazoe discloses determining if a first count value reaches a predetermined threshold, and performing an operation in response, including generating a new cipher key or reconfigure the count value for the UE. Kitazoe at col. 11 ll. 6-48.
Further as to claim 29, 
transmitting, to the second base station, a fifth message for releasing a resource associated with the terminal.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
Further as to claim 30, 
wherein the first message is periodically received from the second base station or the first message is received from the second base station based on a configured condition.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.

As to claim 31, Terry teaches
A first base station comprising: 
Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	Terry discloses the system includes a UE 410 in communication with the eNB. Id. at FIG 4 and [0003], [0013].
a transceiver; and 
a controller coupled with the transceiver and configured to control to: 
	Terry discloses that the base station includes a transciever and processor. Terry at [0061-0063].
…
transmit, to the UE, a second message including some of the first count value […];
	Terry discloses transmitting to a UE a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
receive, from the UE, a third message as a response to the second message;
identify whether the third message includes a second count value associated with the radio bearer, wherein the second count value is different from the first count value;
	Terry discloses receiving from the terminal a check response message including a second count value associated with the radio bearer. Terry at [0005] and [0041-0042]. The count value may be the same as the first count value or different. Id. Terry discloses that the message may or may not have the second count value, depending. Id. Thus the eNB determining if the count value is in the message as to further processing is implicit in the reference, as one of ordinary skill in the art would reasonably be expected to infer such from the eNB receiving a message including either a count value or no count value and acting accordingly.
and transmit, to the UE, a fourth message for releasing a radio connection associated with the UE in case that the third message includes the second count value associated with the radio bearer.
	Terry discloses the eNB performing further action based on the second count value being received. Terry at [0005] and [0042-0043]. This action may include the eNB releasing a radio connection associated with the UE when it responds with a second count value that is different from the first count the eNB has. Id. at [0041]-[0042]. This would inherently occur via messaging in a LTE system2. 
	Terry does not disclose that the base station receives the first count value from another base station in a message.
	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry. Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 33, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the count. Kitazoe at col. 9 ll. 50-67. As Kitazoe states that it is not limited, one of ordinary skill in the art would have understood 25 bits of the count value to be within the scope of Kitazoe’s description, or otherwise an obvious modification of the combination of references, as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Further as to claim 34, 
determine whether the first count value associated with the radio bearer reaches a predefined threshold.
Kitazoe discloses determining if a first count value reaches a predetermined threshold, and performing an operation in response, including generating a new cipher key or reconfigure the count value for the UE. Kitazoe at col. 11 ll. 6-48.
Further as to claim 35, 
transmit, to the second base station, a fifth message for releasing a resource associated with the UE.
	Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
Further as to claim 36, 
wherein the first message is periodically received from the second base station or the first message is received by the second base station based on a configured condition.
	Kitazoe discloses a handover process, which is originated based on channel quality reaching a configured threshold, which then leads to the target eNB provisioning the count to the target eNB.



As to claim 39, Terry teaches
A method performed by a user equipment (UE), the method comprising:
	Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	Terry discloses the system includes a UE 410 in communication with the eNB. Id. at FIG 4 and [0003], [0013].
receiving, from a first base station, a first message including some of a first count value associated with a radio bearer established for the UE;
	Terry discloses the UE receiving from an eNB a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
transmitting, to the first base station, a second message as a response to the first message;
	Terry discloses the UE sending a check response message. Terry at [0005] and [0041-0042]. 
receiving, from the first base station, a third message for releasing a radio connection associated with the UE, in case that the second message includes a second count value associated with the radio bearer, wherein the second count value is different from the first count value,
	As claim 39 is a method claim, such contingent limitations do no need to be met by the reference to teach the claim. Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *3-6, 10 (PTAB April 28,2016) (precedential). See also MPEP 2111.04.
Id. and at  [0043]. This action may include the eNB releasing a radio connection associated with the UE when it responds with a second count value that is different from the first count the eNB has. Id. This would inherently occur via messaging in a LTE system3. 
	Terry does not disclose that the first count value is transmitted from a second base station to the first base station.
	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry. Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 41, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the count. Kitazoe at col. 9 ll. 50-67. As Kitazoe states that it is not limited, one of ordinary skill in the art would have understood 25 bits of the count value to be within the scope of Kitazoe’s description, or otherwise an obvious modification of the combination of references, as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 42, Terry teaches
A user equipment (UE), comprising:
	Terry teaches a method in a wireless communication system. Terry at FIGS 1, 2, and 4. Terry teaches, as background, that the method may occur in a RNC in a UMTWS system, and further that such may occur in an LTE network. Terry at [0003-0005], [0040-0041] and FIG 8. It is noted that in LTE, the function of an RNC is moved into the eNB, thus in an LTE system the RNC functionality would be performed by an eNB, i.e. a base station. 	Terry discloses the system includes a UE 410 in communication with the eNB. Id. at FIG 4 and [0003], [0013].
a transceiver; and
a controller coupled with the transceiver and configured to control to:
	Terry discloses the UE includes transceiver means as well as a controller for operating such. Terry at [0061-0063]. 
receive, from a first base station, a first message including some of a first count value associated with a radio bearer established for the UE;
	Terry discloses the UE receiving from an eNB a check message including a count value associated with a radio bearer established for a terminal. Terry at [0005] and [0041].
transmit, to the first base station, a second message as a response to the first message;
	Terry discloses the UE sending a check response message. Terry at [0005] and [0041-0042]. 
receive, from the first base station, a third message for releasing a radio connection associated with the UE, in case that the second message includes a second count value associated with the radio bearer, wherein the second count value is different from the first count value,
Id. and at  [0043]. This action may include the eNB releasing a radio connection associated with the UE when it responds with a second count value that is different from the first count the eNB has. Id. This would inherently occur via messaging in a LTE system4. 
	Terry does not disclose that the first count value is transmitted from a second base station to the first base station.
	Kitazoe discloses an analogous art, namely a ciphering system and method for a radiotelephone network. Kitazoe at col. 2 ll. 1-49 and FIG 1. Kitazoe discloses that a first base station may receive a message from another (second) base station including HFN+PDCP SN (i.e. a count) value associated with a UE radio bearer. Kitazoe at col. 10 ll. 23-67. Kitazoe discloses that the count is utilized by the first base station for standard ciphering with the UE, which in LTE includes the counter check procedure disclosed by Terry. Kitazoe discloses handover from the source to the target eNB. In LTE, the release of resources between the UE and the source eNB is triggered by the target eNB.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Terry with the teachings of Kitazoe. Terry teaches a standard counter check procedure which was in effect at the time of the invention in LTE KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 44, 
wherein the some of the first count value includes highest 25 bits of the first count value.
	Terry discloses sending the MSBs of the count value. Terry at [0004]. Kitazoe discloses that the count value may be the highest 5, 7, 12, or other number of bits of the count. Kitazoe at col. 9 ll. 50-67. As Kitazoe states that it is not limited, one of ordinary skill in the art would have understood 25 bits of the count value to be within the scope of Kitazoe’s description, or otherwise an obvious modification of the combination of references, as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terry et al. in view of Kitazoe et al. as applied to claim 25 above, and further in view of 3GPP TS 36.300, “Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2”, v8.1.0 (06/2007) (hereinafter “TS 36.300”), newly cited.
As to claim 37, while disclosing claim 25 above, Terry in view of Kitazoe fails to disclose transmitting to the second base station a request message for allocating a radio resource between the UE and the second base station and receiving a response message based thereon.
TS 36.300 teaches, inter alia, handover in an LTE system, where a first eNB will transmit to a second eNB a request message for allocating a radio resource between the UE and the second eNB, and receiving a response message therefrom based thereon. TS 36.300 at Sec. 10.1.2.1 pp. 42-45 and note “Handover Request” and “Handover Request Ack” steps 4 and 6 shown in modified FIG 10.1.2.1 below:

    PNG
    media_image2.png
    108
    257
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to use such messaging in Terry in view of Kitazoe. Kitazoe teaches handover in an LTE system, and TS 36.300 discloses the process by which this would occur. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
This meets the claim in the case of handover back to the original eNB, in which case the first base station would send an X2 Handover Request message for allocating a radio resource to the UE, and receive an X2 Handover Request Acknowledge message in response from the second base station.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terry et al. in view of Kitazoe et al. as applied to claim 31 above, and further in view of TS 36.300.
As to claim 38, while disclosing claim 31 above, Terry in view of Kitazoe fails to disclose transmitting to the second base station a request message for allocating a radio resource between the UE and the second base station and receiving a response message based thereon.
TS 36.300 teaches, inter alia, handover in an LTE system, where a first eNB will transmit to a second eNB a request message for allocating a radio resource between the UE and the second eNB, and receiving a response message therefrom based thereon. TS 36.300 at Sec. 10.1.2.1 pp. 42-45 and note “Handover Request” and “Handover Request Ack” steps 4 and 6 shown in modified FIG 10.1.2.1 below:

    PNG
    media_image2.png
    108
    257
    media_image2.png
    Greyscale


KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
This meets the claim in the case of handover back to the original eNB, in which case the first base station would send an X2 Handover Request message for allocating a radio resource to the UE, and receive an X2 Handover Request Acknowledge message in response from the second base station.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terry et al. in view of Kitazoe et al. as applied to claim 39 above, and further in view of TS 36.300.
As to claim 40, while disclosing claim 39 above, Terry in view of Kitazoe fails to disclose transmitting to the second base station a request message for allocating a radio resource between the UE and the second base station and receiving a response message based thereon.
TS 36.300 teaches, inter alia, handover in an LTE system, where a first eNB will transmit to a second eNB a request message for allocating a radio resource between the UE and the second eNB, and receiving a response message therefrom based 

    PNG
    media_image2.png
    108
    257
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to use such messaging in Terry in view of Kitazoe. Kitazoe teaches handover in an LTE system, and TS 36.300 discloses the process by which this would occur. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
This meets the claim in the case of handover back to the original eNB, in which case the first base station would send an X2 Handover Request message for allocating a radio resource to the UE, and receive an X2 Handover Request Acknowledge message in response from the second base station.


Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terry et al. in view of Kitazoe et al. as applied to claim 42 above, and further in view of TS 36.300.
As to claim 42, while disclosing claim 42 above, Terry in view of Kitazoe fails to disclose transmitting to the second base station a request message for allocating a radio resource between the UE and the second base station and receiving a response message based thereon.
TS 36.300 teaches, inter alia, handover in an LTE system, where a first eNB will transmit to a second eNB a request message for allocating a radio resource between the UE and the second eNB, and receiving a response message therefrom based thereon. TS 36.300 at Sec. 10.1.2.1 pp. 42-45 and note “Handover Request” and “Handover Request Ack” steps 4 and 6 shown in modified FIG 10.1.2.1 below:

    PNG
    media_image2.png
    108
    257
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to use such messaging in Terry in view of Kitazoe. Kitazoe teaches handover in an LTE system, and TS 36.300 discloses the process by which this would occur. Further, such would also have been seen as merely applying a known technique to a known method or device ready for improvement yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
.

Response to Arguments
Patent Owner provides arguments in pp. 7-17 of his Response of 1/24/2022.
As to the previous Objection to the reissue Amendment of 5/13/2020, such is withdrawn in light of the instant Amendment to the claims.
As to the previous Objection to the reissue Declaration and related rejection of the pending claims under 35 USC 251, such are withdrawn in light of the new reissue Declaration of 1/24/2022.
As to the rejection of claims under 35 USC § 112(a), the Examiner upholds the rejection above and finds Patent Owner’s arguments not persuasive.
It is noted that claims 31 and 42 are apparatus claims including computer-implemented functional limitations, as noted by Patent Owner in p. 9 of his Remarks. As noted above, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. While an originally-filed claim generally discloses a controller in a base station, the original disclosure does 
This is especially true as to new claim 42, which discloses a controller in user equipment; the original-filed claim including disclosure of a controller was towards a base station, not a UE. Thus the original disclosure has no specific disclosure of a controller in a UE, much less any disclosure of interrelationship or interdependency as to any algorithm or software.
As to the rejection of claims under 35 USC § 251 (“Original Patent”), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Here, Patent Owner’s arguments are primarily towards the written description, asserting support for the newly-claimed limitation as to the message from the UE not necessarily having a count value therein. However, the standard for the Original Patent requirement of 35 USC 251 is not the same as that regarding written description support; rather, the courts have made clear that it is a distinct and more stringent requirement than the written description requirement of 35 USC 112. As to the Original Patent requirement, it is not enough for the specification to suggest or indicate the Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354 (Fed. Cir. 2014); Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Industrial Chemicals, Inc. v. Carbide and Carbon Chemicals Corp,. 315 U.S. 668 (1942) the Court stated “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification. Notably, the Court in Forum specifically stated:
[t]hus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims; ‘[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original’.
Forum US, 926 F.3d at 1351-52, quoting Industrial Chems., 315 U.S. at 676 (emphasis in original).
As to the rejection of claims under 35 USC § 103 as being unpatentable over Terry in view of Kitazoe, the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below. 
Patent Owner’s arguments on pp. 15-17 are primarily towards the newly-added matter of the independent claims, which was provisioned from now-canceled dependent claims 26 etc. These dependent claims stood rejected in the previous Action. Notably, Terry discloses this matter, specifically as to the eNB releasing a RB connection when the UE message includes a second count which is different. As noted above, such is performed by messaging from the eNB.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to ciphering and handover in 3GPP systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/CHARLES R CRAVER/           Reexamination Specialist, Art Unit 3992                                                                                                                                                                                             
Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, inter alia, 3GPP TS 44.118 v9.0.0 Rel 9, attached to this Action, at Sec. 7.14.1.3 pp. 96-102.
        2 See 3GPP TS 44.118 v9.0.0 Rel 9, cited above.
        3 See 3GPP TS 44.118 v9.0.0 Rel 9, cited above.
        4 See 3GPP TS 44.118 v9.0.0 Rel 9, cited above.